Citation Nr: 1124357	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  08-12 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a thoracic spine disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the RO in St. Petersburg, Florida.

In October 2009, the Board remanded the claim for additional evidentiary development.  Unfortunately, another remand is needed to fulfill due process considerations.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the claim.

This case was remanded in October 2009 primarily to obtain a VA examination with a medical opinion as to the etiology of the Veteran's current thoracic spine disorder and to obtain VA medical records.  A VA examination was conducted in May 2010 and a medical opinion was obtained in March 2011.  Current VA medical records were also obtained.  Although there has been substantial compliance with the remand directives (see Stegall v. West, 11 Vet. App. 268 (1998)), the Board finds that additional development is needed, as discussed below.

Specifically, at the May 2010 VA examination, the Veteran reported that he was fired for excessive absence and was receiving Supplemental Security Income (SSI) benefits from the Social Security Administration (SSA), apparently due in part to his current back disorder.  This information was not previously in the file.  As such, neither a decision regarding this award nor any of the medical records used in the decision are associated with the claims file. 

The Board finds that records held by the SSA may help the Veteran substantiate his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Hence, on remand, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VA Medical Center Tampa (Pasco OPC) for the period from March 2011 to the present.

2.  Obtain from the SSA the records pertinent to the Veteran's claim and/or award of SSA disability or SSI benefits.  If such records are unavailable a notation to that effect should be made in the claims file.

3.  Thereafter, readjudicate the claim with consideration of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

